Citation Nr: 1317301	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-29 193	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Waco, Texas.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for special monthly pension based on the need for aid and attendance.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for special monthly pension based on the need for aid and attendance by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for special monthly pension based on the need for aid and attendance.  See April 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is the issue of entitlement to special monthly pension based on the need for aid and attendance is dismissed.



		
MICHAEL MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


